Quinn, Chief Judge
(concurring) :
I agree with the principal opinion. However, I believe somewhat more emphasis should be given to the significance of the words “wrongfully and dishonorably” in the challenged specification. The reason for stressing those words is aptly stated in the sep*685arate opinion of board of review Member Hendry. He said:
“Viewed in the abstract, any false statement may be said to be reprehensible. On the other hand, dictates of courtesy and kindness toward others often impel human beings to depart from the strict letter of verity In their everyday affairs. Recognizing that some variations from the absolute truth are not evidence of moral degeneracy, the gravity of a particular case depends — at least in part — upon the motive behind the false statement. Accordingly, it becomes necessary to deduce from the evidence available in the record of trial the intent behind the false statements here involved.”